Town of W. Seneca v Kideney Architects, P.C. (2020 NY Slip Op 05324)





Town of W. Seneca v Kideney Architects, P.C.


2020 NY Slip Op 05324


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


266 CA 19-01139

[*1]TOWN OF WEST SENECA, PLAINTIFF-APPELLANT,
vKIDENEY ARCHITECTS, P.C., FORMERLY KNOWN AS KIDENEY ARCHITECTS, LAPING JAEGER ASSOCIATES, P.C., DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (MATTHEW D. HOLMES OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
HURWITZ & FINE, P.C., BUFFALO (ANDREA SCHILLACI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered June 11, 2019. The order, among other things, denied plaintiff's motion to settle the record on appeal and ordered that memoranda of law and a transcript of oral argument will not be included in the record on appeal. 
It is hereby ORDERED that said appeal from the order insofar as it relates to the second ordering paragraph is unanimously dismissed and the order is modified on the law by granting the motion to settle the record on appeal and as modified the order is affirmed without costs.
Same memorandum as in Town of W. Seneca v Kideney Architects, P.C. ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court